Motion by petitioner for order directing that accuracy of transcript of the hearing of April 23, 1954, held by the State Tax Commission be determined by a Special Referee in New York County. Cross motion by respondents for an order dismissing the proceedings herein for failure to promptly prosecute and for other relief. The issue as to the accuracy of the said transcript which is part of the return filed in this proceeding is referred to the Trial Term of the Supreme Court, Albany County, Part I. (Civ. Prac. Act, §§ 1295, 1296.) Motion and cross motion in all other respects denied. Present — Foster, P. J., Bergan, Coon, Zeller and Gibson, J J.